Citation Nr: 0312119	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the 50 percent evaluation for varicose veins, 
right lower extremity, status post vein stripping (varicose 
veins, right leg), was properly reduced to 20 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins, 
right lower extremity, status post vein stripping (varicose 
veins, right leg), currently evaluated as 20 percent 
disabling.

3.  Entitlement to a higher initial disability rating for 
varicose veins, left lower extremity, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1969 until 
February 1972.

The current appeal arose from June 2000 and March 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In June 2000 the RO 
reduced the evaluation for varicose veins of the right leg 
from 50 percent to 20 percent disabling effective September 
1, 2000.  In March 2001 the RO granted entitlement to service 
connection for varicose veins of the left leg with assignment 
of a 20 percent evaluation effective August 31, 1999.

In March 2002 the Board of Veterans' Appeals (Board) remanded 
the case to the RO in order to afford the veteran the 
opportunity to present oral testimony before a Veterans Law 
Judge at the RO.

In August 2002 the veteran provide oral testimony before the 
undersigned Veterans Law Judge at the RO, a transcript of 
which has been associated with the claims file.

In a March 2003 statement the veteran advised that he was 
unable to work.  The Board construes this statement as a 
notice of disagreement (NOD) with the June 2002 rating 
decision wherein the RO denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).  This matter is further 
addressed below.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted above, the RO denied entitlement to a TDIU 
when it issued a rating decision in June 2002.  The veteran's 
March 2003 statement constituted a NOD with the above denial.  
Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case (SOC), and the RO's failure to issue a 
SOC is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).

In November 2002 the Board commenced action to undertake 
additional development on the claims at issue on appeal 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (38 C.F.R. § 19.9(a)(2)).  This has been 
completed.  

In February 2003 the Board provided notice of the prospective 
development as required by Rile of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (38 C.F.R. § 20.903).  In 
March 2003 the veteran responded and expressed his 
willingness to report for any examination considered needed 
to properly evaluate his claim.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).


The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1034, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.

In accordance with the above reported development, the Board 
obtained a report of a VA Arteries, Veins and miscellaneous 
examination which was completed in March 2003.  This evidence 
has not been considered by the RO and the veteran has not 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that commenced well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a SOC in response 
to the veteran's March 2003 NOD with the 
June 2002 denial of entitlement to a 
TDIU.  The veteran should be advised of 
the need to file a substantive appeal if 
he wishes appellate review.

3.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

5.  The RO should review the March 2003 
VA Arteries, Veins and miscellaneous 
examination to ensure that it is 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures, to include the scheduling of 
addition VA examination of warranted.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).


In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of increased 
evaluations for bilateral lower extremity 
varicose veins as reported on the title 
page.  

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
July 2002 supplemental statement of the 
case (SSOC).  In so doing, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for increased evaluations for his bilateral lower extremity 
varicose veins.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


